Case 1:17-cv-00693-WJM-SKC Document 132 Filed 03/09/20 USDC Colorado Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge William J. Martínez

   Civil Action No. 17-cv-0693-WJM-SKC

   VINCENT SCOTT, Individually and on Behalf of All Others Similarly Situated,

         Plaintiff,

   v.

   ANTERO RESOURCES CORP.,

         Defendant.


                      ORDER DENYING PLAINTIFF’S RULE 702 MOTION


         Plaintiff Vincent Scott (“Scott”) brings this action against Defendant Antero

   Resources Corp. (“Antero”) for alleged violations of the Fair Labor Standards Act

   (“FLSA”), 29 U.S.C. §§ 201 et seq. (ECF No. 1.) Scott claims that he and others

   similarly situated were misclassified as independent contractors and therefore

   unlawfully denied overtime wages.

         Currently before the Court is Scott’s Motion to Exclude the Report and Testimony

   of Thomas H. Milstead. (ECF No. 116.) For the reasons explained below, this motion is

   denied.

                                         I. BACKGROUND

         Antero is Colorado corporation in the business of oil and natural gas exploration

   and production. (ECF No. 1 ¶¶ 9, 16.) Scott alleges that he “worked exclusively for

   Antero from approximately May 2013 until [February] 2015 as a Drilling Consultant.[1]


         1
             Scott’s complaint says that he stopped working for Antero in January 2015, but his
Case 1:17-cv-00693-WJM-SKC Document 132 Filed 03/09/20 USDC Colorado Page 2 of 10




   Throughout his employment with Antero, he was classified as an independent

   contractor and paid on a day-rate basis.” (Id. ¶ 18.) In other words, he received “a flat

   sum for each day worked, regardless of the number of hours [he] worked that day (or in

   that workweek).” (Id. ¶ 17.) Scott further asserts that he and the other Drilling

   Consultants possessed all the characteristics of non-exempt employees rather than

   independent contractors or exempt employees. (Id. ¶¶ 19–52.)

          Ultimately, whether Scott or any other Drilling Consultant was an Antero

   “employee” for FLSA purposes turns on the multi-factor “economic reality” test. See

   Baker v. Flint Eng’g & Constr. Co., 137 F.3d 1436, 1440 (10th Cir. 1998); Doty v. Elias,

   733 F.2d 720, 722–23 (10th Cir. 1984).

                 In applying the economic reality test, courts generally look at
                 (1) the degree of control exerted by the alleged employer
                 over the worker; (2) the worker’s opportunity for profit or
                 loss; (3) the worker’s investment in the business; (4) the
                 permanence of the working relationship; (5) the degree of
                 skill required to perform the work; and (6) the extent to which
                 the work is an integral part of the alleged employer’s
                 business.

   Baker, 137 F.3d at 1440.

          Apparently with these factors in mind, Antero retained Thomas Milstead, a

   petroleum engineer with “over 43 years of drilling and completion experience, including

   decades of experience performing services as an independent contractor drilling

   consultant” (ECF No. 116-1 at 2)2 to opine on the following:

          •      “What is the general scope of duties of a drilling consultant, within the


   declaration in support of FLSA conditional certification says February 2015. (See ECF No. 23-2
   ¶ 2.) For present purposes, the Court will treat the latter date as the most accurate.
          2
           All ECF page citations are to the page number in the CM/ECF header, which does not
   always match the document’s internal pagination, particularly in exhibits.



                                                 2
Case 1:17-cv-00693-WJM-SKC Document 132 Filed 03/09/20 USDC Colorado Page 3 of 10




               industry at large, and with respect to Antero specifically? Do those duties

               commonly involve the performance of manual labor?” (Id. at 3.)

         •     “What level of expertise/experience is generally expected/needed to

               perform as a drilling consultant? How is that experience/expertise applied,

               if at all, in practice, within the industry, and with respect to Antero

               specifically?” (Id. at 4.)

         •     “Is the drilling consultant role subject to Antero’s control? If so, to what

               level of direction or control? How does that compare to industry

               practice[?]” (Id. at 5.)

         •     “Do the drilling consultant’s duties involve the exercise of decision making,

               independent judgment, and discretion? If so, how?” (Id. at 7.)

         •     “Does any aspect of the drilling consultant’s scope of work involve

               management or direction of others? If so, how so?” (Id. at 8.)

         •     “Do drilling consultants have (or not have) the opportunity to influence

               their profits and losses?” (Id.)

         •     “Do contractors or Antero supply (or receive) the tools/instrumentalities for

               performing the position?” (Id. at 9.)

         •     “Do contractors perform services on a project-by-project basis or

               otherwise?” (Id.)

         To answer these questions, Milstead states in his report that he

               reviewed the Complaint filed in this action, the Master
               Consulting Services Agreement for Vincent Scott’s company,
               VES Drilling Solutions Inc., invoices [that] VES Drilling
               Solutions Inc. submitted to Antero, Antero safety guidelines
               from 2013 to 2016, drilling reports, drilling prognos[e]s, and
               West Virginia oil and gas regulations. [He] also interviewed


                                               3
Case 1:17-cv-00693-WJM-SKC Document 132 Filed 03/09/20 USDC Colorado Page 4 of 10




                 several members of Antero’s management team and several
                 Antero drilling consultants, and completed an observational
                 visit to an Antero site.

   (Id. at 2.) At his deposition, however, Milstead testified that his claim about

   “interview[ing] several members of Antero’s management team” was a “misstatement,”

   and that he only interviewed one manager. (ECF No. 116-2 at 19.) 3 He also stated that

   the “several” in “several Antero drilling consultants” meant “two,” whom he interviewed

   for about ninety minutes in the aggregate. (Id. at 46.) The site visit was to a drilling

   operation suggested by the manager as being more easily accessible than other

   potential sites. (Id. at 45–46.)

                                      II. LEGAL STANDARD

          A district court must act as a “gatekeeper” in admitting or excluding expert

   testimony. Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1232 (10th Cir. 2004). Admission

   of expert testimony is governed by Federal Rule of Evidence 702, which provides:

                 A witness who is qualified as an expert by knowledge, skill,
                 experience, training, or education may testify in the form of
                 an opinion or otherwise if: (a) the expert’s scientific,
                 technical, or other specialized knowledge will help the trier of
                 fact to understand the evidence or to determine a fact in
                 issue; (b) the testimony is based on sufficient facts or data;
                 (c) the testimony is the product of reliable principles and
                 methods; and (d) the expert has reliably applied the
                 principles and methods to the facts of the case.

   The proponent of the expert testimony bears the burden of proving the foundational

   requirements of Rule 702 by a preponderance of the evidence. United States v.

   Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009) (en banc).

          An expert’s proposed testimony also must be shown to be relevant and otherwise

          3
             Scott argues that this “manager” was not a really a manager (see ECF No. 116 at 7
   n.4), but the Court need not address that contention in this context.



                                                 4
Case 1:17-cv-00693-WJM-SKC Document 132 Filed 03/09/20 USDC Colorado Page 5 of 10




   admissible. See Adamscheck v. Am. Family Mut. Ins. Co., 818 F.3d 576, 588 n.7 (10th

   Cir. 2016). To be relevant, expert testimony must “logically advance[] a material aspect

   of the case” and be “sufficiently tied to the facts of the case that it will aid the jury in

   resolving a factual dispute.” United States v. Garcia, 635 F.3d 472, 476 (10th Cir.

   2011).

            Ultimately, “the rejection of expert testimony is the exception rather than the

   rule.” Fed. R. Evid. 702 advisory committee’s note. “[T]he trial court’s role as

   gatekeeper is not intended to serve as a replacement for the adversary system. . . .

   Vigorous cross-examination, presentation of contrary evidence, and careful instruction

   on the burden of proof are the traditional and appropriate means of attacking shaky but

   admissible evidence.” Id. (quoting Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579,

   595 (1993)).

                                           III. ANALYSIS

            Scott challenges Milstead’s opinions on numerous fronts, as exemplified by the

   following:

            •      Antero supposedly designated Milstead “to testify about the economic

                   realities of the drilling consultants’ work with Antero” (ECF No. 116 at 2),

                   but Milstead is unqualified to provide expert opinions on this topic because

                   he “openly admits he has absolutely no experience with the FLSA or the

                   economic realities test” (id. at 4) and “fundamentally does not understand”

                   that “Antero engaged [him] to test the economic realities factors” (id. at 5).

            •      Instead of researching FLSA standards, “Milstead utilized his own

                   subjective, manufactured, and undocumented ‘standards’ to conduct his




                                                   5
Case 1:17-cv-00693-WJM-SKC Document 132 Filed 03/09/20 USDC Colorado Page 6 of 10




                 investigation, none of which can be replicated, tested, or verified to ensure

                 he applied them correctly or at all.” (Id. at 5–6, 8.)

          •      “Milstead performed his investigation without using any accepted

                 methodology, plan, standards, criteria, or other guiding principles.” (Id. at

                 7, 8–10, 11.)

          •      “Milstead’s ‘methodology,’ ‘conclusions,’ and even his ultimate report,

                 were spoon-fed to him by Kopp [one of Antero’s former attorneys on this

                 case].” (Id. at 7, 9.)

          •      Milstead did not seek “data from other sources,” and therefore “failed to

                 confirm [that] what Antero told him aligned with reality.” (Id. at 10–11.)

   However, having read Milstead’s report and the excerpts from his deposition that Scott

   cites, it is clear that these challenges all rest on argumentative re-characterization of

   Milstead’s opinions, methods, and role. Some of it is frankly wishful mischaracterization

   of the record, such as arguing that Attorney Kopp “spoon-fed” Milstead’s report to him.

   The deposition testimony supposedly supporting this rather serious claim is as follows:

                    Q. Okay. Did you do anything—well, let me ask this: So I
                 can see on the—on your time entry that it looks like on
                 November 9th, you started drafting and organizing.

                    Do you see that?

                    A. Yes.

                    Q. And is that in reference to drafting and organizing
                 your—your report?

                     A. Basically it was an outline that Kopp and I had—had
                 put together. And I believe those are in the notes—
                 handwritten notes there, one of the things that he wanted me
                 to do, okay—

                    Q. Uh-huh.


                                                 6
Case 1:17-cv-00693-WJM-SKC Document 132 Filed 03/09/20 USDC Colorado Page 7 of 10




                    A. —in helping me form an expert witness reports there,
                 okay? All right?

                     Q. Yeah.

                     A. Just an outline.

                    Q. Sure. Before that outline was generated, did you
                 have specific questions that you knew you needed to answer
                 as part of your expert work?

                     A. Those are in the handwritten notes that I submitted.

                    Q. And those specific questions would have been
                 created by you or Mr. Kopp?

                     A. Primarily me and Mr. Kopp.

   (ECF No. 116-2 at 34.) Far from demonstrating “spoon-feeding,” this testimony—which

   is vague to begin with—appears to show typical interactions between an attorney and

   an expert as they confer on the scope of the subjects about which the attorney has

   retained the expert to render an opinion. 4 Nothing here justifies the accusation that the

   attorney effectively wrote the expert’s report.

          Scott’s other challenges are not based on mischaracterizations as disingenuous

   as “spoon-feeding” (although some come close). Nonetheless, those challenges suffer

   from similar problems. To begin, Antero did not retain Milstead to be an expert on the

   economic reality (or “realities”) test, nor to apply his expertise to the economic reality

   factors. Rather, when one reduces the various questions asked and answers given in

   Milstead’s opinion to their basic substance, it appears that Antero retained Milstead to

   offer his expertise on the following:


          4
            If the phrase “specific questions” refers to the questions quoted in Part I, above, the
   Court sees nothing abnormal. In previous cases, the Court has seen perfectly adequate expert
   reports that are framed as responses to questions posed in a letter from the attorney to the
   expert. Milstead’s report is materially no different.



                                                  7
Case 1:17-cv-00693-WJM-SKC Document 132 Filed 03/09/20 USDC Colorado Page 8 of 10




          •      In the industry generally, what is a “drilling consultant”?

          •      Does Antero treat those it hires as “drilling consultants” in the manner one

                 would normally expect a drilling consultant to be treated in the industry?

          •      On paper, is the role Scott played when working for Antero consistent with

                 the role of a drilling consultant, as Milstead understands it?

   All of this is conceivably relevant and helpful to a factfinder applying the economic

   reality test. See Part I, above.

          Scott may argue, of course, that his treatment as a drilling consultant differed in

   important respects from Milstead’s understanding of how Antero treats drilling

   consultants—or in other words, that Milstead’s opinions have no relevance in this case

   because they are based on a conception of the facts that will not be presented to the

   jury, or that a reasonable jury could not accept. But Scott does not argue that here. He

   argues only that Milstead’s failure to interview Scott or additional drilling consultants

   (beyond the two he actually interviewed) is a failure of “methodology”—more

   specifically, that he “failed to confirm what Antero told him aligned with reality.” (ECF

   No. 116 at 10–11.)

          Scott’s methodology argument—here and elsewhere—is misdirected.

   “Methodology” is a term the Supreme Court used in Daubert specifically with reference

   to scientific methodology. See 509 U.S. at 592–93. In this vein, Scott attacks Milstead

   for “utiliz[ing] his own subjective, manufactured, and undocumented ‘standards’ to

   conduct his investigation, none of which can be replicated, tested, or verified to ensure

   he applied them correctly or at all.” (ECF No. 116 at 5–6.) But Antero did not retain

   Milstead to offer that kind of testimony. “[T]here are many different kinds of experts,




                                                 8
Case 1:17-cv-00693-WJM-SKC Document 132 Filed 03/09/20 USDC Colorado Page 9 of 10




   and many different kinds of expertise,” Kumho Tire Co. v. Carmichael, 526 U.S. 137,

   150 (1999), and Antero retained Milstead for his “specialized knowledge” in the oil and

   gas industry, Fed. R. Evid. 702(a). “Methodology” is not an obviously relevant

   consideration here, at least as Scott understands it. See Kumho Tire, 526 U.S. at 150

   (“Daubert makes clear that the factors it mentions [such as reliability of the

   methodology] do not constitute a definitive checklist or test. And Daubert adds that the

   gatekeeping inquiry must be tied to the facts of a particular case.” (internal quotation

   marks and citations omitted; emphasis in original)). 5 Expert testimony can take the form

   of “specialized observations, the specialized translation of those observations into

   theory, a specialized theory itself, or the application of such a theory in a particular

   case,” id. at 149, and Milstead’s opinions fall almost entirely in the first category. Scott

   notably does not argue either that Milstead has no specialized knowledge or that such

   knowledge is within a jury’s normal competence.

          Milstead’s opinion has weaknesses, of course, including those pointed out

   above—e.g., that his knowledge of Antero’s practices appears to be based on a small

   “sample” of observations. But these weaknesses are not so fundamental as to render

   his opinion inadmissible under Rule 702, and are instead more appropriately

   understood as subjects for cross-examination at trial.

                                        IV. CONCLUSION

          For the reasons set forth above, Scott’s Motion to Exclude the Report and

   Testimony of Thomas H. Milstead (ECF No. 116) is DENIED.

          5
              The Court does not mean to imply that there can never be a valid methodology
   challenge outside of a “scientific” context. Rather, the significance of methodology depends on
   the type of expert testimony in question, and Milstead’s testimony is not of a type that lends
   itself to the sort of methodology inquiry the Scott demands.



                                                  9
Case 1:17-cv-00693-WJM-SKC Document 132 Filed 03/09/20 USDC Colorado Page 10 of 10




         Dated this 9th day of March, 2020.

                                                   BY THE COURT:



                                                   ______________________
                                                   William J. Martinez
                                                   United States District Judge




                                              10
